Judgment, Su*68preme Court, New York County (James Leff, J.), rendered July 12, 1995, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years to life, 12V2 to 25 years, I2V2 to 25 years, 7V2 to 15 years, and 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had reasonable suspicion upon which to forcibly stop defendant and his companion, who matched a sufficiently specific joint description (see, People v Morales, 246 AD2d 396, lv denied 91 NY2d 943), of two men who had just robbed a nearby store and shot someone. In any event, the police had a sufficient factual predicate for a common-law inquiry, and defendant lacks standing to challenge the legality of the patdown of his companion, which revealed a large wad of money and food stamps protruding from his pocket. A fair reading of the record establishes that defendant was not forcibly detained until after the police recovered this incriminating evidence from the companion, thereby justifying the detention of defendant until other officers could arrive on the scene to search the area for a weapon and conduct a showup identification (see, People v Cedeno, 193 AD2d 540, lv denied 82 NY2d 715).
The largely irrelevant portions of the testimony of the victim’s widow did not deprive defendant of a fair trial in light of the extreme brevity of the testimony and the overwhelming evidence of defendant’s guilt (see, People v Stevens, 76 NY2d 833, 836). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.